Citation Nr: 0422711	
Decision Date: 08/18/04    Archive Date: 08/24/04	

DOCKET NO.  04-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The VA will notify you if further action 
is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
post-traumatic stress disorder, and the effect of that 
disorder on his ability to engage in substantially gainful 
employment.  

In that regard, at the time of a VA psychiatric examination 
in March 2003, the veteran appeared to be suffering from 
symptomatology not necessarily attributable to his post-
traumatic stress disorder.  More specifically, at that time, 
the veteran was described as suffering from auditory and/or 
visual hallucinations, as well as suicidal and/or homicidal 
ideation.  In the opinion of the examiner, those 
manifestations were possibly the result not of post-traumatic 
stress disorder, but rather of a (nonservice-connected) 
paranoid schizophrenia.  Further noted was that, in 1989, the 
veteran had been found to suffer from a "heart valve 
condition," which had rendered him unable to work.  A review 
of the record discloses that this "heart valve condition" 
was, in fact, idiopathic hypertrophic cardiomyopathy.  

The Board observes that, at the time of the aforementioned 
psychiatric examination, the veteran stated that he was in 
receipt of "Social Security Assistance" as the result of a 
"permanent" disability.  However, the exact nature of that 
"permanent" disability is somewhat unclear.  Moreover, 
neither the award of Social Security benefits, nor the 
records upon which that award was based are at this time a 
part of the veteran's claims folder.  Such records must be 
obtained for review prior to a final adjudication of the 
veteran's current claims.  See 38 C.F.R. § 3.159(c) (2003); 
see also Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Board notes that the veteran has in the past 
received psychiatric diagnoses other than post-traumatic 
stress disorder and paranoid schizophrenia, including 
dysthymia, and a major depressive disorder with psychotic 
features.  To date, it is unclear what part, if any, these 
psychiatric disabilities have played in the veteran's 
unemployability, and/or are related to his service connected 
condition.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2003, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The RO should additionally take all 
necessary action to verify that the 
veteran is in receipt of Social Security 
disability benefits, and, if so, to 
procure any records currently held by the 
Social Security Administration, including 
the decision awarding benefits and the 
medical records on which that decision 
was based.

3.  All attempts to procure records 
should be documented in the file, and all 
such records, when obtained, should be 
made a part of the veteran's claims 
folder.  If the RO cannot obtain the 
records sought, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

4.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder, and the 
impact of that disability upon his 
employability.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should, to the extent 
possible, indicate whether the other 
psychiatric diagnoses (schizophrenia, 
major depressive disorder, dysthymia) 
noted in the claims file, are part of his 
post-traumatic stress disorder or whether 
they constitute separate disorders.  If 
they represent separate disorders, the 
examination should, to the extent 
possible, differentiate symptomatology 
attributable solely to the veteran's 
service-connected post-traumatic stress 
disorder.  The examiner should, 
additionally, offer his opinion regarding 
the impact of the veteran's service-
connected post-traumatic stress disorder 
on his employability.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner.  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination report.

5.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected post-
traumatic stress disorder, as well as for 
a total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case in 
December 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



